                                                        Case 2:19-cv-01136-DSF-PLA Document 21 Filed 05/06/19 Page 1 of 4 Page ID #:66



                                                               1    Becca J. Wahlquist, Bar No. 215948
                                                                    bwahlquist@swlaw.com
                                                               2    Daniel G. Seabolt, Bar No. 322704
                                                                    dseabolt@swlaw.com
                                                               3    SNELL & WILMER L.L.P.
                                                                    350 S. Grand Avenue, Suite 3100
                                                               4    Los Angeles, California 90071
                                                                    Telephone: 213.929.2500
                                                               5    Facsimile: 213.929.2525
                                                               6    Attorneys for Defendant
                                                                    Implant Educators, Inc.
                                                               7
                                                               8                           UNITED STATES DISTRICT COURT
                                                               9                          CENTRAL DISTRICT OF CALIFORNIA
                                                               10                                  WESTERN DIVISION
                                                               11
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12   Michael Papadopoulos Dental                Case No. 2:19-cv-1136-DSF-PLA
                                 350 SOUTH GRAND AVENUE

                                    CITY NATIONAL 2CAL




                                                                    Corporation, a California corporation,
                      LAW OFFICES

                                         SUITE 3100




                                                               13   individually and on behalf of all others   Hon. Dale S. Fischer, Ctrm 7D
             L.L.P.




                                                                    similarly situated,
                                                               14                                              Joint Notice of Settlement of Entire
                                                                                     Plaintiff,                Action
                                                               15
                                                                             v.                                Ctrm:    7D
                                                               16
                                                                    Implant Educators, Inc., a Florida         Trial Date: Not yet set
                                                               17   corporation,                               Date Action Filed:     2/14/2019
                                                               18                    Defendant.
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                        JOINT NOTICE OF SETTLEMENT OF
                                                                    4826-7285-7494                                                       ENTIRE ACTION
                                                                                                                                   2:19-CV-1136-DSF-PLA
                                                        Case 2:19-cv-01136-DSF-PLA Document 21 Filed 05/06/19 Page 2 of 4 Page ID #:67



                                                               1             Michael Papadopoulos Dental Corporation and Implant Educators, Inc. (“the
                                                               2    Parties”), by and through their respective attorneys, respectfully notify this
                                                               3    Honorable Court that this case has settled, and that Plaintiff will be dismissing its
                                                               4    action when the terms of the settlement have been satisfied.
                                                               5             The Parties request that this Honorable Court stay this case and allow twenty-
                                                               6    one (21) days with which to file dispositive documentation. Dispositional
                                                               7    documents will be forthcoming.
                                                               8    Dated:           May 6, 2019                 SNELL & WILMER L.L.P.
                                                               9
                                                               10                                                By: /s/ Becca Wahlquist
                                                                                                                    Becca J. Wahlquist
                                                               11                                                   Daniel G. Seabolt
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12
                                 350 SOUTH GRAND AVENUE




                                                                                                                 Attorneys for Defendant
                                    CITY NATIONAL 2CAL




                                                                                                                 Implant Educators, Inc.
                      LAW OFFICES

                                         SUITE 3100




                                                               13
             L.L.P.




                                                                    Dated:           May 6, 2019                 KAMBERLAW, L.L.P.
                                                               14                                                WOODROW & PELUSO, LLC
                                                               15
                                                               16                                                By: /s/ Michael Aschenbrener
                                                               17                                                   Michael Aschenbrener

                                                               18                                                Attorneys for Plaintiff
                                                                                                                 Michael Papadopoulos Dental
                                                               19                                                Corporation

                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                             JOINT NOTICE OF SETTLEMENT OF
                                                                    4826-7285-7494                                                            ENTIRE ACTION
                                                                                                                                        2:19-CV-1136-DSF-PLA
                                                    Case 2:19-cv-01136-DSF-PLA Document 21 Filed 05/06/19 Page 3 of 4 Page ID #:68



                                                               1                       ATTESTATION OF E-FILED SIGNATURE
                                                               2             I, Becca Wahlquist, am the ECF User whose ID and password are being used
                                                               3    to file this Stipulation. In accordance with Local Rule 5-4.3.4(a)(2)(i), I hereby attest
                                                               4    that all other signatories listed, and on whose behalf the filing is submitted, concur
                                                               5    in the filing’s content and have authorized the filing.
                                                               6
                                                               7    Dated: May 6, 2019                      By: /s/ Becca Wahlquist
                                                                                                               Becca Wahlquist
                                                               8
                                                               9
                                                               10
                                                               11
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12
                                 350 SOUTH GRAND AVENUE

                                    CITY NATIONAL 2CAL
                      LAW OFFICES

                                         SUITE 3100




                                                               13
             L.L.P.




                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                              JOINT NOTICE OF SETTLEMENT OF
                                                                    4826-7285-7494                            -2-                              ENTIRE ACTION
                                                                                                                                         2:19-CV-1136-DSF-PLA
                                                    Case 2:19-cv-01136-DSF-PLA Document 21 Filed 05/06/19 Page 4 of 4 Page ID #:69



                                                               1                                        PROOF OF SERVICE
                                                               2
                                                                             I, Becca Wahlquist, declare as follows:
                                                               3
                                                                             I am employed in Los Angeles County, Los Angeles, California. I am over
                                                               4
                                                                    the age of eighteen years and not a party to this action. My business address is
                                                               5
                                                                    Snell & Wilmer L.L.P., 350 S. Grand Avenue, Suite 3100, Los Angeles, California
                                                               6
                                                                    90071. On May 6, 2019, I served the within:
                                                               7
                                                                             Joint Notice of Settlement of Entire Action
                                                               8
                                                               9    on the interested parties in this action addressed as follows:
                                                               10
                                                                            Michael J Aschenbrener, masch@kamberlaw.com
                                                               11
                                                                            Steven L Woodrow, swoodrow@woodrowpeluso.com
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12
                                 350 SOUTH GRAND AVENUE

                                    CITY NATIONAL 2CAL
                      LAW OFFICES

                                         SUITE 3100




                                                               13
             L.L.P.




                                                                                 (BY ELECTRONIC MAIL) By transmitting such document(s) electronically via the
                                                               14
                                                                               Central District of California’s CM/ECF system, to the persons at the electronic mail
                                                                                 addresses listed above.
                                                               15
                                                               16            I declare under penalty of perjury under the laws of the United States that the
                                                               17   foregoing is true and correct and that this declaration was executed on May 6, 2019,
                                                               18   at Los Angeles, California.
                                                               19
                                                                                                                                     /s/ Becca Wahlquist
                                                               20
                                                                                                                                       Becca Wahlquist
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                     JOINT NOTICE OF SETTLEMENT OF
                                                                    4826-7285-7494                                  -3-                               ENTIRE ACTION
                                                                                                                                                2:19-CV-1136-DSF-PLA
